Tributary Funds, Inc. 1620 Dodge Street, Stop 1089 Omaha, NE 68197 November 20, 2015 VIA EDGAR Office of Registarion and Reports U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Tributary Funds, Inc. – File Numbers 033-85892 and 811-08846 the ("Trust") To the Staff of the Commission: Pursuant to Rule 17g-1 under the Investment Company Act of 1940, as amended (“1940 Act”), enclosed for filing on behalf of the Trust please find: (i) a copy of the Trust’s Investment Company Blanket Bond No.FS 2062(the “Fidelity Bond”) issued by Great American Insurance Company in the amount of $1,000,000; and (ii) a secretary’s certificate certifying the resolutions approved by the Board of Trustees of the Trust on August 17, 2015,approving thetype, form,coverage and amountof the Fidelity Bond. The Trust paid a premium of $2,394 for the amount of the Fidelity Bondfor theperiodfrom October 1, 2015,through October 1, 2016. Respectfully submitted, /s/ Marc Parsons Marc Parsons Secretary of the Trust Enclosures
